DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Specification

The abstract of the disclosure is objected to because “1311008F.docx” (last line) should be deleted.  Correction is required.  See MPEP § 608.01(b).

	Drawings

The drawings are objected to because: 
1/ numbers are not dark enough and are fading away, 37 CFR 1.84(l): See Figs. 6, 9A, 9B, 9C, and 9D.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “220” in Fig. 4B as described in the specification (e.g., paragraph 0039, lines 1, 5; paragraph 0041, line 3).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “250” has been used to designate both a “data processing system” (paragraph 0039, lines 4-5)  and a “seismic imaging system, e.g., paragraph 0050, line 1; paragraph 0052, line 1; paragraph 0055, line 1).
 and "260" (Fig. 5) have both been used to designate  cross-correlation module.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections

Claims 1, 3, 8, 10, 15, and 17 are objected to because of the following informalities:
- claim 1, “wave transform module” (line 11) should be – waveform transform module --; “wave path” (lines 19, 21) should be – wave-path --.
- claims 3, 10, and 17, “the enhanced seismic image” (claim 3, lines 1, 3; claim 10, lines 1, 3; claim 17, lines 2, 3-4; claim 17) lacks antecedent basis.
- claim 8, “wave path” (lines 15, 17) should be – wave-path --.
- claim 15, “wave path” (lines 16, 18) should be – wave-path --.


Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, claim limitations wavefield generation module, wavefield decomposition module, wave transform module, cross-correlation module, image rendering module invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The remaining claims are also rejected under 35 U.S.C. 112(b) for being dependent upon a rejected base claim.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 8, and 15 recite an abstract idea of “generate a source wavefield from seismic data representing a subterranean formation” (mathematical concept), “generate a receiver wavefield from the seismic data representing the subterranean formation” (mathematical concept), “decompose the source wavefield to extract a source depth component” (mathematical concept); “decompose the receiver wavefield to extract a receiver depth component” (mathematical concept), “apply a transform to each of the source depth component and the receiver depth component” (mathematical concept), “combine the source depth 
Under prong 2, step 2A, the abstract idea is integrated into a practical application of the abstract idea. Claims 1, 8, and 15 recite “render a seismic image of at least a portion of the subterranean geological formation from the generated wave path”.
Accordingly, the claims and their dependent claims are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 3, 5-8, 10, 12-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20210181364) in view of Hegna (US 2012/0307591).

Regarding claims 1, 8, and 15, Zhang et al. discloses a system and method for seismic imaging of a subterranean geological formation (Fig. 5), the system comprising:
	a wavefield generation module (254) configured to:
		generate a source wavefield from seismic data representing a subterranean formation (paragraph 0066, lines 12-14); and 
		generate a receiver wavefield from the seismic data representing the 
subterranean formation (paragraph 0066, lines 17-20);
	a wavefield decomposition module (256) configured to: 
		decompose the source wavefield to extract a source depth component (paragraph 0007, lines 2-4); and
		decompose the receiver wavefield to extract a receiver depth component (paragraph 0007, lines 2-4);  

	a cross-correlation module (258a/258b) configured to:
		combine the source depth component and the receiver depth component to generate an imaging condition (paragraph 0011, lines 14-20); and
	an image rendering module (262) configured to:
		render a seismic image (264, Fig. 5) of at least a portion of the subterranean geological formation (paragraph 0095, lines 10-12; Fig. 18).

However, Zhang et al. does not disclose extracting a low-frequency term from the imaging condition to generate a wave-path tracking data.

Hegna discloses “[o]ther methods for generating seismic images using the low-frequency down-going "source" and up-going "receiver" wave-fields may also be 
implemented.  For example, one alternative method involves correlating the forward-propagated down-going wave-field with the backward-propagated up-going wave-field to image the subsurface” (paragraph 0041, lines 1-6). It would have been obvious to extract the low frequency term from the low-frequency source and receivers. The low-frequency data would have been used to track the wave-field originating from the source.   



While Zhang et al. does not expressly disclose the image rendering module configured to generate a wave path from the wave-path tracking data, Zhang et al. discloses the recorded signal at the receiver and a numerical representation of the generated signal at the source can be used by the seismic imaging engine for generating the diffraction image (paragraph 0065, lines 1-5). As discussed above, Hegna discloses“[o]ther methods for generating seismic images using the low-frequency down-going "source" and up-going "receiver" wave-fields may also be implemented.  For example, one alternative method involves correlating the forward-propagated down-going wave-field with the backward-propagated up-going wave-field to image the subsurface” (paragraph 0041, lines 1-6). Based on the received wave-field and the source, the wave-field wave-path (propagation) can be generated (correlated) for generating seismic images.   

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Zhang et al. with the image rendering module for generating wave-path tracking data for generating wave-path as suggested by Hegna for the purpose of generating seismic images.

While Zhang et al. does not expressly disclose the image rendering module configured to render a seismic image from the generated wave path, Zhang et al. discloses the 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Zhang et al. with the image rendering module for generating wave-path tracking data for generating wave-path as suggested by Hegna for the purpose of rendering seismic images.

Regarding claim 15, Zhang et al. further discloses one or more non-transitory computer readable media storing instructions that are executable by one or more processors configured to perform operations (paragraph 0024, lines 1-4).

Regarding claims 3, 10, and 17, while Zhang et al. does not expressly disclose generating the enhanced seismic image using the imaging condition reduces a computation cost by at least 50% relative to a computation cost of generating the at least 40% relative to a computation cost of generating the enhanced seismic image independent from applying the imaging condition (paragraph 0012, lines 4-9). It has been held that while the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to improve Zhang et al. with generating the enhanced seismic image using the imaging condition reduces a computation cost by at least 50%, from at least 40%, relative to a computation cost of generating the enhanced seismic image independent from applying the imaging condition.

Regarding claims 5, 12, and 19, Zhang et al. discloses decomposing each of the source wavefield and the receiver wavefield comprises a Hilbert transform with respect to an axis orthogonal to a surface of the subterranean geological formation (paragraph 0014, lines 1-5). 
 
Regarding claims 6, 13, and 20, Zhang et al. discloses an up-going component of each of the source wavefield and the receiver wavefield is oriented toward a surface of the subterranean geological formation, and wherein a down-going component of each of 
 
Regarding claims 7 and 14, Zhang et al. discloses the waveform rendering module is configured to render the seismic image for presentation on a user interface (paragraph 0023, lines 1-3). 

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Hegna as applied to claims 1, 8, and 15 above, and further in view of An (US 2008/0285383).

Regarding claim 2, Zhnag et al. as modified by Hegna discloses the claimed limitations as discussed above except the wavefield decomposition module is further configured to segment, into a time window, the receiver wavefield from a plurality of received wavefields.

An discloses a wavefield decomposition module is further configured to segment, into a time window, the receiver wavefield from a plurality of received wavefields (step 2, Fig. 2; paragraph 0115, lines 4-6) for seismic data processing for seismic prospecting.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Zhang et al. as modified with segment, into a .

	Allowable Subject Matter

Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method for seismic imaging of a subterranean geological formation comprising determining velocities of emitted seismic waves that form shingle waves and tail waves in a near surface region of the subterranean geological formation (claims 11, 18) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Note

Claim 4 has no prior art rejection.
The combination as claimed wherein A system for seismic imaging of a subterranean geological formation comprising determine velocities of emitted seismic waves that form shingle waves and tail waves in a near surface region of the subterranean geological formation (claim 4) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higginbotham et al. (US 2010/0114494) discloses a method and system for determining velocities of emitted seismic waves in a near surface region of the subterranean geological formation (Abstract, lines 4-6). However, the seismic waves are not disclosed to form shingle waves and tail waves.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        August 15, 2021